Exhibit 15.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos.333-12586, 333-13786, 333-14142, 333-83914, 333-104070, 333-121229, 333-138717, 333-148316, 333-161004 and 333-167057) of our reports datedJune9, 2011, with respect to the consolidated financial statements of Alvarion Ltd. and its subsidiaries and the effectiveness of internal control over financial reporting of Alvarion Ltd. and its subsidiaries included in this annual report (Form 20-F) for the year ended December 31, 2010. KOST, FORER GABBAY& KASIERER Tel-Aviv, Israel A Member of Ernst & Young Global June 9, 2011
